[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 08-14973                     APRIL 29, 2009
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                    CLERK
                          ________________________

                     D. C. Docket No. 05-00043-CV-JTC-3

SOUTHWIRE COMPANY,


                                                                 Plaintiff-Appellee,

                                      versus

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURG, PA,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (April 29, 2009)

Before DUBINA, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     After review and careful consideration, we affirm the district court’s grant of
Plaintiff-Appellee Southwire Company’s motion for summary judgment and denial

of Defendant-Appellant National Union Fire Insurance Company of Pittsburgh,

PA’s motion for summary judgment on the breach of contract and prejudgment

interest counts for the reasons outlined in the district court’s thorough and

well-reasoned order dated July 24, 2008.

      AFFIRMED.




                                           2